Citation Nr: 0635575	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  99-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from July 1943 to May 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision in which the RO denied an 
increased rating greater that 30 percent, for PTSD.  The 
veteran filed a notice of disagreement (NOD) in August 2001.  
The RO issued a statement of the case (SOC) in April 2003.  
The veteran filed a substantive appeal in April 2003.

In March 2005, the Board remanded to the RO the matter of a 
higher rating for PTSD for additional development of the 
evidence.  In an April 2006 rating decision, the RO assigned 
a 70 percent rating for PTSD, effective February 2, 1999 (the 
date of the claim for increase).  However, inasmuch as a 
higher rating is available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for increase remains viable on appeal.  
See  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board's decision on the claim for increase is set forth 
below.  The claim for service connection for a heart 
condition, as secondary to PTSD-for which the veteran has 
completed the first of two actions required to perfect an 
appeal as to this issue-is addressed in the remand following 
the order; this matter is being remanded to RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for a higher rating for PTSD has 
been accomplished.

2.  The veteran's PTSD is manifested, primarily, by sleep 
disturbances, depressed mood, anxiety with episodic anxiety 
attacks, irritability, anger, nightmares, avoidance behavior, 
isolation, and some difficulty with short term memory; 
collectively, these symptoms are indicative of no more than 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent rating for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

April 2001 pre-rating and August 2003 and July 2005 post-
rating RO letters collectively notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim, and requested the veteran to advise the RO 
as to whether there was medical evidence showing treatment 
for PTSD.  Significantly, those letters provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the condition had worsened).  After 
each letter, they were afforded opportunities to respond.  
The Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the July 2005 RO letter requested that the 
veteran furnish any evidence that he had in his possession 
that pertained to his claim.  Thus, the Board finds that 
these letters collectively satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the July 2001 rating action on appeal.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, the veteran has been afforded several opportunities to 
present information and evidence pertinent to the claim for 
increase.  As a result of RO development and the Board 
remand, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO most recent  July 2005 notice letter and additional 
opportunity to provide information and/or evidence pertinent 
to the claim under consideration, the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
May 2006 (as reflected in the supplemental statement of the 
case (SSOC)).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102 (2006).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in the May 2006 SSOC.  In any event, the Board 
points out that any error in the timing or form of the notice 
required is harmless.  As the Board's decision herein denies 
a rating for PTSD, no rating or effective date is being 
assigned; hence, there is no possibility of prejudice to the 
veteran with respect to the notice requirements of 
Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA and private medical 
records through 2006.  In March 2001, August 2003 and March 
2006, the veteran was afforded comprehensive VA examinations 
in connection with his claim, reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Background

A statement of a VA Clinical Psychologist, received in August 
1999, indicates that the veteran at the time of initial 
evaluation, the veteran presented with a history of 
vocational difficulties, explosive anger, depression, 
isolation and difficulty with family relationships.  It was 
noted that in subsequent individual psychotherapy sessions, 
the veteran was more trusting and able to discuss the 
stressful and traumatizing events during service.  

On VA examination in March 2001, the veteran reported 
decreased sleep and frequent nightmares regarding his combat 
experiences.  He reported being sensitive to loud noises and 
experiencing intrusive thoughts of dismemberment and fear of 
being killed or tortured.  He reported that his mood was 
angry.  He indicated that his marital relationship had 
deteriorated and that he kept his distance from his wife.  He 
also indicated that he was uninvolved with his children.  He 
reported recently, because of his financial situation, he had 
been trying to find work.  He indicated that during the day 
he tended to stay to himself but socialized with friends of 
his wife.  He reported some suicidal ideation consisting 
largely of fleeting thoughts with no plan or intention to 
carry out any suicidal action.

On mental status examination, the veteran was alert, 
cooperative and oriented.  His affect was constricted.  His 
thought processes were organized.  His thought content was 
generally unremarkable.  It was noted, however, that he did 
acknowledge fleeting suicidal ideation and appeared to have 
marginally delusional ideation, involving thoughts of 
persecution by others.  The examiner concluded that the 
veteran had mild to moderate PTSD.  The examiner assigned a 
current GAF of 50.  In an April 2001 addendum, the examiner 
noted that the claims file was reviewed and no changes were 
needed regarding the March 2001 examination report, other 
than to indicate that the claim file was reviewed.

On VA examination in September 2002, the veteran reported 
intrusive memories, chronic anger, anxiety and depression.  
He described anxiety attacks that appeared to be related to 
reminders of his military service.  He reported that he was 
unable to sleep and napped during the day.  As a result, he 
had little energy to do much during the day and tired easily.  
He reported that his relationship with his wife was not 
great. He indicated that he had no real friendships, dislike 
the pressure of interpersonal contact and avoided crowds.  He 
reported that he was generally ill at ease and avoidant of 
social situations.  He reported that he was retired and 
indicated that he did not have enough energy for vocational 
endeavors.  

On mental status examination, his mood was generally 
irritable and anxious.  He affect was clearly dysphoric.  He 
tended to be argumentative and reported chronic anxiety and 
depression.  He indicated that his temper was difficult to 
manage.  He reported intermittent feeling of desperation but 
no current suicidal ideation.  He did not report auditory or 
visual hallucinations.  He did report a confused mental state 
with short-term memory difficulties and difficulty attaching 
names to faces.  The diagnostic impression included PTSD and 
obsessive-compulsive disorder by report.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50.  The examiner noted that the veteran was suffering from 
PTSD as well as strikingly nervous temperament and 
significant depression.  It was noted that he was not able to 
work.  

The veteran had a VA examination in August 2003.  The 
examiner indicated that the veteran's symptoms included 
nightmares, flashbacks, panic attacks approximately twice a 
month, depression which by report was escalating, disturbance 
of sleep and appetite, interpersonal difficulties, 
significant anxiety characterized by obsessive ritualistic 
behavior, which interfered with day-to-day activities, 
flashes of anger and feelings of fear, social isolation, and 
memory difficulties.  The diagnoses were PTSD and dysthmic 
disorder.  The examiner concluded that the veteran's PTSD was 
moderate in nature.  It was also noted that he had 
longstanding depression characterized as dysthmic disorder.  
The examiner indicated that obsessive symptoms were reported 
and could be within the context of anxiety experienced from 
PTSD, but could in fact be a separate entity and meet the 
criteria of obsessive compulsive disorder, but this was 
unclear at the time of the examination.  The examiner 
indicated that the veteran reported that the symptoms were 
getting better.  The examiner assigned a GAF score of 50.  

On VA examination in March 2006, the veteran was adequately 
groomed and casually dressed.  Mental status examination 
revealed that his mood was depressed.  Thought processes were 
organized and goal directed.  Thought content was within 
normal limits.  The veteran expressed some passive suicidal 
ideation with no plan or intent.  He denied any feeling of 
homicidality.  He reported that at times he heard jumbled 
voices and on such occasion he also saw ghostly images moving 
around.  The examiner indicated that the veteran endorsed 
symptoms concurrent with entering into disassociative states 
and panic attacks.  He reported severe sleep and appetite 
disruption. He was oriented times three and recent and remote 
memory were intact.  Attention, insight and judgment were 
good.  The examiner indicated that the veteran's symptoms at 
the time of the examination were severe and impeded both his 
social and occupational functioning.  It was indicated that 
he reported a depth of symptoms that currently interfered 
with his day-to-day activities as well as intense feelings of 
anger and irritability.  It was noted that he was extremely 
socially isolated.  He expressed feelings of intense 
hopelessness.  It was noted that he was currently under the 
care of a psychologist and psychiatrist in the PTSD clinic, 
with whom he had a relationship for approximately seven 
years.  The assessment included PTSD and dysthymic disorder.  
The examiner assigned a GAF score of 45.  

The pertinent evidence of record includes numerous VA 
outpatient mental health clinic treatment records dated from 
January 1999 to March 2006 which show that the veteran has 
been seen on regular basis for both individual psychotherapy 
and medication management of PTSD.  Those records show that 
he has reported having depression, anger and intrusive 
memories of his World War II experiences.  He indicated that 
he had difficulties with interpersonal relationships, 
including with his wife and children.  He has also reported 
being socially isolated.  Records dated in May 1999 showed 
that he indicated that he was retired.  In October 2001, he 
indicated that he had been working as a telemarketer but had 
resigned.  Most recently in October 2006, it was again noted 
that he was retired.  While he reported being depressed and 
having feelings of hopelessness, there was no indication of 
suicidal ideation.  

III. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

As noted above, the veteran's PTSD has been assigned a 70 
percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
veteran's disability.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9201-9440.  

Pursuant to the General Rating formula, a 70 percent rating 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

After a full review of the record, including the medical 
evidence and the contentions of the veteran, the Board 
concludes that a rating higher than 70 percent for PTSD is 
not warranted.  The medical evidence reflects that the 
veteran's service-connected PTSD has been manifested, 
primarily, by: sleep disturbances, depressed mood, anxiety 
with episodic anxiety attacks, irritability, anger, 
nightmares, avoidance behavior, isolation, and some 
difficulties with short term memory.  The Board finds that 
these symptoms are reflective of occupational and social 
impairment with deficiencies in most areas, consistent with 
the assigned 70 percent rating.  

However, the medical evidence does not show that the 
manifestations of the veteran's PTSD warrant assignment of 
the maximum, 100 percent rating.  While the overall record 
reflects some worsening of symptoms over time, this is 
consistent with the RO's assignment of a 70 percent, but no 
higher, rating  The Board notes that even the most  recent VA 
PTSD examination culminated in findings reflective of overall 
severe impairment, which is consistent with the assigned 70 
percent rating.  While the record indicates that the veteran 
has not worked in many years, and the VA examination in 
September 2002 noted that he was unable to work, this, in and 
of itself, does not demonstrate that the criteria for a 100 
percent rating are met.  The totality of the evidence does 
not reflect the level of symptomatology required for a 100 
percent rating.  There have been no findings, or findings 
indicative, of gross impairment in thought process; there 
also has been little, if any, impairment in communication.  
The medical evidence does not show that he had persistent 
delusions or hallucinations.  It is not shown that his 
behavior has been grossly inappropriate.  There is no 
indication that the veteran experiences disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name due to his PTSD.  While there is some 
evidence of thoughts of hopelessness and fleeting thoughts of 
suicide, there is no evidence showing actual suicidal plans.  
The veteran has exhibited no apparent danger of hurting 
others.  There also is no indication that the veteran has 
been unable to perform the activities of daily living, to 
include maintenance of hygiene.

The Board also points out that none of the GAF scores 
assigned during the appeal period provide any basis for 
assignment of the maximum schedular rating for PTSD.  Medical 
professionals have assigned the veteran GAF scores of 50 (on 
March 2001, September 2002, and August 2003 VA examinations) 
and 45 (on the March 2006 VA examination).  According to DSM-
IV, a GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or social functioning (e.g., having no 
friends, and being unable to keep a job).  While the assigned 
GAF scores between 45 and 50 indicate serious impairment in 
social, occupational, or social functioning, the Board 
emphasizes that these symptoms and level of impairment are 
wholly consistent with the schedular criteria for the 
assigned 70 percent rating.  Furthermore, when considered in 
light of the actual symptoms demonstrated, none of the 
assigned GAF scores provides a basis, alone, for assignment 
of any higher or lower rating for the veteran's service-
connected PTSD.  As such, there is no basis for the Board to 
conclude that the lowest assigned GAF of 45 is reflective of 
the level of impairment contemplated in the criteria for the 
100 percent rating.

Additionally, the Board finds that the record presents no 
basis for any finding that the veteran's PTSD is so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to and discussed in the May 2006 SSOC).  
In this appeal, there simply is no showing that the schedular 
criteria are inadequate for evaluating the service-connected 
PTSD.  While the Board notes that current 70 percent rating 
indicates significant impairment; however, the evidence does 
not reflect that PTSD results in marked interference with 
employment (i.e., beyond that contemplated in assigned 
rating).  In this regard, it is noted that the veteran has 
been retired for many years.  Pertinent to the time period 
during which the appeal has been pending, the record shows 
that he had some employment in 2001, but does not indicate 
that his PTSD, alone, has prevented employment.  There also 
is no evidence that PTSD has resulted in frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the Board finds the record 
presents no basis for assignment of a rating higher than 70 
percent for PTSD.  In reaching these conclusions, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against a higher rating, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 70 percent for PTSD is denied.


REMAND

The claims file reflects that in a May 2004 rating decision, 
the RO denied the veteran's claim of service connection for a 
heart condition, claimed as secondary to the service-
connected PTSD.  In September 2004, the veteran filed a NOD 
with the denial of that claim; however, the RO has yet to 
issue a SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC. Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

Accordingly, this matter is hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran and 
his representative a SOC with respect to 
the May 2004 denial of the claim of 
service connection for a heart condition, 
claimed as secondary to the service-
connected PTSD, along with a VA Form 9, 
and afford them the appropriate 
opportunity to submit a substantive appeal 
perfecting an appeal on that issue.  

2.  The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected-as regards the matter of 
secondary service connection for a heart 
condition, within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


